GRAVES, Judge.
Conviction is for possessing for the purpose of sale intoxicating liquor in dry area; punishment-assessed being a fine of one hundred dollars.
*535The proof on the part of the State was to the effect that appellant had in his possession at the time of the search of his premises a quantity of whisky and beer.
There is no evidence in the record in support of the averments in the complaint and information that a local option election had been held in Franklin county;; that said election had resulted in the prohibition of the manufacture, sale, etc., of intoxicating liquor; and that the result had been duly declared and published by the commissioners’ court. Appellant’s contention that, in the absence of such proof, the evidence is insufficient to support the conviction, must be sustained. See Humphreys v. State, Tex.Cr.App., 99 S.W.2d 600; Green v. State, Tex.Cr.App., 101 S.W.2d 241.
The judgment is reversed and the cause remanded.